UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Cler s
Donald White, ) Bankr‘/Dt y'zgiljctta"d
)
Plaintiff, )
)
v. ) Civil Action N0. _, §

) 13 7 0
Barack H. ()bama, )
)
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff, a resident of Pittsburgh, Pennsylvania, sues President Barack H. Obama for

17

"Extoition," "2012 Presidential Election Ballot Tampering," "Coersion [sic], "Harrassment [sic]
via telephone/internet," and Counterfeiting lRS checks." Compl. 11 6. He alleges "that the
defendant has possessed un-controlled substances that were maliciously set forth . . . upon the
plaintiff and John Dyvinski to cause Mr. Dyvinski mis-coloration and severe irrations [sic] upon
his face . . . ." Ia’. 11 5. Plaintiff identifies Dyvinski as "a licensed professional conducting
business for and with the Dallas Mavericks," who allegedly became "acquainted" with plaintiff
"subsequent to a prospective employer-employee relationship which is maliciously attacked by

the defendant." Id. 1111 2-3. Plaintiff states that the foregoing listed causes "are unrelated to the

category of personal injury." Ia'. 11 6.

The complaint presents the type of fantastic or delusional scenarios warranting dismissal
of the case under § l9l5(e) as frivolous. See Neitzke v. Wz`llz`ams, 490 U.S. 3 l9, 325 (1989); Best
v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994); see also Crisafz` v. Hollana', 655 F.Zd 1305, 1307-
08 (D.C. Cir. l98l) ("A court may dismiss as frivolous complaints . . . postulating events and
circumstances of a wholly fanciful kind."). A separate Order of dismissal accompanies this
Memorandum Opinion.

dc villa %§t»\

United Sta\es Distric\tjJudge

Date: May  ,20l3